PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/833,623
Filing Date: 6 Dec 2017
Appellant(s): Onuki et al.



__________________
Andrew Meikle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/27/21
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/5/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

(1) The rejection of claims 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for enablement. 
(2) Likewise addressing the same claim issues, the rejection of claims 13, 14-16 under 35 U.S.C, 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter has not been sustained.
The scope of claims 13-16 “defines” on the face relative areas of “average CT values” of elliptical regions sized at ¼, ½, and ¾ of the width of the club.  The prior grounds for rejection was based on an interpretation that the elliptical boundaries were “produced” in some way or resulted from the structure of the club head being recited.  Instead, the scope of claims 13-16 are such that the elliptical regions are merely defined at ¼, ½, and ¾ of the width of the club as point of reference for the purposes of comparing the average values of CT within each region. Such are virtual and, as such, the ellipses being recited are NOT structural features of the club per se, but are boundaries on the club face defining regions of relative average CT values.  From the disclosed structure of the claimed invention, generally one skilled in the art would recognize that such would result in the average CT value of an inner ellipse will be less than an outer.  
Generally when one skilled in the art considers the structure of the connecting part with the free peripheral ends, it is expected to perform having a “spring board” effect where the deflection (and thus the CT values) further from the connecting part becomes progressively larger.  As such, one defining ellipses at ¼, ½, and ¾ of the width of the club, will essentially be expected to exhibit such qualities as any ellipse defined closer to the connecting part will inherently have an average CT less than one defined more toward an unsupported periphery. Known to one skilled in the art are general ways that CT values can be manipulated.  Commonly thickness of the face structure as in 2011/0319190 and 2014/0213387 or use of multiple materials such as in 2013/0252757 is used to manipulate the CT across the face.  Other techniques may include body feature features such as fig. 8 of 2016/0067561 and elements 1372, 1490 A and B or increase the stiffness of the hosel such as [0003] of 2018/0318666.  However, such body features generally would not be expected to have much influence on the CT of the face in the structure of the instant invention were such is isolated from the body by the connecting part.  As such, being able to make a face using thickness or multiple combinations of materials such as the diminishing face thickness (and likely a constant thickness) show by appellant’s fig. 4 would be expected and not considered to involve undue experimentation and testing of the face to determine if the average CT does indeed increase towards the periphery.  One skilled in the art would be able to design the thickness of a face in order to achieve the desired CT or flex desired by the design of a club and one that would be able to have defined upon it elliptical regions across the striking face sized at ¼, ½, and ¾ of the width of the club such that the average CT is progressively increasing away from the connecting part.  
Likewise the rejection of claims 13, 14-16 under 35 U.S.C, 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has not been sustained for the purpose of this appeal.  
(2) Response to Argument
A. and B. are considered moot as the rejections under 35 USC 112 has not been sustained as set forth above. 
C. Rejection based on Lu. 
	Appellant’s first argument at the bottom of pg. 16 of his Brief is that he believes Lu 814 fails to disclose or suggest a face part that includes a face front surface that is merely described as a “hitting face” without any further structural features being recited.  To interpret the scope of this phrase, appellant does not rely on any limitation found in the claim.  In fact in his Brief on pg. 15, at [1] he has to insert this interpretation into the claim that it must in some way mean “(i.e. for hitting a golf ball)”.  However, there is nothing in the claim to so limit the phrase to such an interpretation.  In the specification, the instant application refers to f1 as a hitting surface but offers no explicit definition to the term. As such, one interpretation of Lu is element 30 is in fact descriptively a “hitting surface” where it contacts 14 as shown in fig. 2b when striking a ball (col. 6, ln. 43).  Further the claim is broad in that it recites a “front portion with a front surface” of the head body considered met by 32.  The face part is only structurally limited in that it must include something capable of being described as a “hitting face” and have a “face back surface”. There is nothing suggesting that such cannot be a combination of multiple elements that interact to perform this descriptive function. Most broadly by the plain and ordinary language, a “hitting face” must have some capability to hit something.  The claim does not limit such a description or function to anything in particular…and it certainly does not explicitly recite a ball.  Where element 30 is considered to be a “face part” such can be described as a “hitting face” where it hits element 14.  Alternatively where one views the combination of both 30 and 14 to be the “face part”, 14 clearly has a “hitting face” that hits the ball to meet the limitations of the claim.  Hence, regardless of which interpretation one is drawn to, it is clear that Lu meets these functional recitations that includes a front surface that can be described as a “hitting face” and no error has been shown with respect to the grounds for rejection.
	Appellant continues to argue that the spaced ribs 34 cannot be characterized as being two connecting parts.  Such is unpersuasive based on his same flawed interpretation above where he believes element 30 cannot be described as a “hitting face”. Whether 30 alone or the combination of 30 and 14 combined is the adopted view, it is clear that 30 has a face back surface to which the connecting part is attached as best shown in his fig. 1.  Appellant’s subsequent argument that the connecting parts 34 “fail to be disposed apart from any peripheral edge” is simple not true.  From figs. 2a,b of Lu one can clearly see that 34 is apart from the peripheral edges in the toe and heel regions where such are “provided at a position apart from a peripheral edge of the face back surface” as recited in claim 28.  With respect to claim 28, Lu comprises at least two connecting parts 34 to meet the limitations of the claim.  As such, appellant’s arguments fail to show where the grounds for rejection is in error and it must be sustained. 
	With respect to claims 29 and 30, appellant applies the same arguments to stand and fall with the rejection of claims 11 and 28.  Hence, since he fails to show with respect to those claims how the grounds for rejection is in error, it too must be sustained. 
D. Rejection based on Chang. 
	Appellant first argues two limitations with respect to claim 26 in 1) the connecting part “only in an upper region located on an upper side” and 2) the face part is solid.  
  	Appellant argues limitation 2) that Chang is not “solid” in his “thin shell” hollow construction for the striking face, but such is only for a single embodiment.  As acknowledged by appellant Chang fully recognizes that either the body or the face can be solid at col. 6, lns. 19-24 where the striking member is recognized capable of being solid and at col. 6, ln. 10 where the ‘spacer 32 and the striking member 24…include a thin shell construction or a solid construction throughout.” It is not relevant to the rejection whether or not Chang shows in a drawing or goes into further detail.  He discloses that he clearly recognizes that both are alternative embodiments where the thin shell construction is preferred as it allows for a larger head over that of a solid construction (col. 6, ln. 20) and one skilled in the art would clearly know how to employ such a suggestion to produce a solid club in accordance with Chang’s disclosure.  Regardless, his solid embodiment explicitly disclosed meets the limitation of the claimed invention and the grounds for rejection is not in error with respect to this issue. 
	Appellant argues his first limitation 1), but fails to discuss the interpretation as outlined on pg. 13, paragraph 8 of the 4/5/21 office action.  The rejection relies on the fact that the claim does not define the “upper region” or “an upper side” with respect to any other elements of the club head. Nor does he define “the face front surface center”.  While the claim does recite “with respect to the face front surface center”, this upper region is subjective and does not provide any limitations to distinguish over the applied art by precluding other interpretations.  The rejection makes it clear that the recitations in the claim are broader such that an upper region and upper side can be interpreted base on the orientation of the club head shown in fig. 2 of Chang;

    PNG
    media_image2.png
    408
    698
    media_image2.png
    Greyscale

	Appellant does not attempt to define over such an interpretation nor does he explain to the Board how such an interpretation is unreasonable. Hence his conclusion that Chang does not shows a connecting part only in an upper region is based only upon his more narrow personal interpretation of the claim as oppose to the broadest reasonable interpretation being applied in the grounds for rejection. Appellant’s remarks that the obviousness of modifying the location of the spacer 32 of Chang are not an issue set forth in the grounds for rejection with respect to claim 26 is not true.  At paragraph 8 of the Office action, the limitations of claim 26 and the location of the connecting part in an upper region is discussed in detail as shown above.  While such was listed in the statement of the rejection, in error it was not positively listed in the range of claims 20-24 (last paragraph, pg. 10) that found the change of position of the connecting part obvious based upon Chang’s disclosure.  Since claim 26 was rejection under a standard of broadest reasonable interpretation as shown by the marked up fig. 1 of Chang above as oppose to obviousness alone, these subsequent remarks cannot show were any substantive error has been made in the rejection.  Hence, since appellant has failed to show that the broadest reasonable interpretation of the claim as viewed in the grounds for rejection is in error, the rejection of claim 26 should be sustained. 
Claims 11, 13-24, 26 and 32; 
	Appellant again argues as above that Chang shows “thin shell construction”.  The fact that he discloses solid face parts 24 as an alternate embodiment was settled in response to the same argument above.  Here too it fails to show were any error in the rejection was made. Appellant concludes through Chang that his distance between the face back surface and head body would be larger than 10mm based on the drawings of Chang that are not drawn to scale.   When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Regardless, the grounds for rejection on p. 11, ln. 4, admits that the distance is not disclosed in Chang and cannot be determine, however finds such a size obvious;
“Claim 11, now recites that there is a clearance of 10mm or less. Chang is silent with respect to the size of his area 35. However, as in this case, such changes in size have been found obvious. In Gardnery. TEC Syst, ine, 724 F.2d 1338, 220 USPG 777 (Ped. Ci. 1984), cert denied, 489 U.S. 830, 225 USPQ 232 (1964), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A review of appellant’s specification shows in his fig. 4 clearance v1 or g1 and only discloses such must allow for “displacement of the peripheral edge” (pg. 20, In. 4). As such, the limiting of the size of the clearance in Chang to only 10mm would not perform any differently and is considered an obvious matter of design choice. The inventive result af improving displacement and CT towards the outer periphery remains the same regardless of the selection of the size of the clearance. As such there is no showing of how such a dimension has been found to be critical to distinguish over the applied art.”
	Since appellant’s remarks do not refute the findings of obviousness in the grounds for rejection or show how such is critical, no error has been shown. 
	Instead appellant performs and analysis based on the disclosed shell thicknesses of the striking compared to the appearance of the hollow space in the figures of Chang concluding that such would be “about five times” the 0.25-5.1mm shell thickness and larger than the 10.5mm recited in the claims.  However, such does not show the findings of obviousness set forth in the grounds for rejection to be in error. Turning to appellant specification on pg. 46, ln. 10, this thickness range is discussed without any showing of criticality.  It does not disclose that such a feature solves any particular problem or produces any unexpected results. Consistent with the grounds for rejection, neither in his specification nor in his arguments does appellant show how making the size of the separation between the face back surface and the head body will perform any differently in any new and unexpected way.   
	In summary, Chang suggest to one of ordinary skill in the art much more than a single spacer. He shows that a face part connected to a body of a club with a connecting part leaving the peripheral ends of the face free to bend allows for improved hitting of a golf ball intended to be hit in the center of the face.  He shows that such “may be made of one or more metal springs” (col. 2, ln. 26) and is most broadly concerned with forming a club head having a striking member connected to the body to synchronize the compression and expansion of the ball (col. 10, ln. 9) with the, “spring-like effect from the bending of the striking member around the spacer.” (col. 6, ln. 8 and ln. 41). While Chang does disclose a spacer “medially disposed” (claim 1), a rearrangement of parts has been found obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Under the rational of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007),  Chang broadly discloses how one can increase the CT in the areas “surrounding a connecting part” between a body and a striking member. In the design of clubs intended to strike the ball on other locations of the face as oppose to the center, it would have been obvious to try to move the position of the connecting part higher or lower from the medial position in order to adjust the CT values across the face as desired. There is a clear expectation of success in changing the location of the connecting part for different types of club desiring different intended hitting points.  Further it is clear that Chang is not limited to hollow shell constructions as he clearly discloses solid bodies and striking faces are contemplated. Lastly, the changes in size and shape of Chang has not been shown to be critical. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Hence, appellant fails to show where the grounds for rejection is in error and it should be sustained. 
Appellant argues that Chang fails to disclose a feature [6] in relative CT values.  Appellant argues that there is no evidence that such CT values are inherently present.  Such is not true in fact since CT is a physical property that can be measure and is inherent in all golf clubs including Chang. As set forth above in the reasons for withdrawing the enablement rejection, one skilled in the art would expect certain CT properties from certain structures and the prior art is replete with examples of structures and how they affect the CT on the face of a club. It is directly taught and the very purpose of Chang to allow the CT to increase in progression away from his connection part. Note in Chang where, “the center portion of the face may have less exact synchronization compared with that of peripheral area of the striking face.” (col. 5, ln. 22) and “the natural frequency of the periphery area of the striking face should be 1,000 Hz to increase the local COR” (ln. 38). While it may be true that he does not discuss this property in the context of defining elliptical regions on the face and reciting relative “average CT”, such does not mean that such CT properties are not present and not capable of being described in the same way.  Where Chang shows similar structure, the function and capability of one skilled in the art to be able to draw or define ellipses as points of reference upon his face is inherent. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in appellant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and appellant’s disclosed top, i.e., both structures had the same general shape.  Now before he Board is a structural similarity between a face portion connected to a body portion via a connecting part for the same purposes of improving the CT design of the club head. Inherently, the CT would be expected to increase in progression towards the peripheral edges of the club and be capable of being described with respect to elliptical regions drawn and defined on the face at ¼, ½ and ¾ of its face width.  Merely attempting to describe a property inherent in the prior art in a new way or different context does not differentiate the claimed invention over such applied art.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The burden has shifted to appellant to establish that the prior art does not possess the characteristic relied on which he fails to do in any argument or here now in his Brief. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").  As recognized in that prior art and by the ordinary skill of one practicing in the art of golf clubs with respect to adjusting the CT of a club head to maintain it within the limits of the USGA and achieve satisfactory hits when the face is hit off center, there exists sufficient evidence that the structure shown by Chang would likewise exhibit the CT vales recited in claim 11.  Appellant himself acknowledges at the second to last line of pg. 12n of his 2/3/20 remarks that, “one of ordinary skill in the art would reasonably understand that these rebound properties can be achieved by the structure in claim 11”.  Here in his Brief arguing against the enablement rejection, appellant himself agrees that his CT values are a result of his claimed structure.  Hence, his suggestion that there is insufficient evidence in the record that the same rebound characteristics are not also show by the same structure in the prior art is without any merits and the grounds for rejection must be affirmed as being without error.
Appellant continues to argue that Chang fails to disclose a features [4] and [5] based upon his same previous analysis of the disclosed thickness of the wall thickness compared to the relative size appearance in the drawings.  For the reasons set forth above, this argument does not show how the findings of obviousness in the grounds for rejection are in error.  Similarly the “solid” feature of claim 11 is addressed above.  Appellant has not shown where relying on Chang’s explicit disclosure of his elements alternatively being made solid is an error to clearly showing such a feature is disclosed.  It is simply not relevant that only the thin wall embodiment is depicted in the drawings when such is disclosed in the specification.  Further, in evaluating a reference, it is proper to take into account not only the specific teaching of the reference(s) but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Additionally, one must observe that an artisan must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d, 513, 516, 135 USPQ 317, 319 (CCPA 1962). Here where Chang explicitly suggest solid construction, one skilled in the art would know how such would be depicted without having to draw the hollow construction now solid. The argument offered by appellant that one skilled in the art would not POSA would have no reasonable basis to modify the hollow construction to solid is clearly not true. As set forth in Chang and discussed above the hollow construction allows for a larger head. One not concerned with head volume or looking to make a smaller head would surely consider the optional solid construction explicitly disclosed. The final notion that Chang fails to recognize or suggest “the advantageous properties exhibited by the tested embodiment” is simply not true and would require ignoring the exact same properties Chang himself explicitly discloses. He too is directed to improving the deflection of the face to “compensates for off center hits” (col. 1, ln. 55) by increasing the COR on the peripheries of the striking face ((col. 5, ln. 27) in an attempt to improve striking distances of the ball (ln. 46). Hence, appellant’s remarks clearly fail to show where any error has been made in the rejection.
With respect to claims 13 to 16, appellant argues the limitations with respect to the shape of the regions distinguish over Chang. They do not as such are not structural features of his invention. Instead such are merely defined reference points capable of being drawn for the purposes of discussing or describing the relative average CT progression across the face.  This is admitted by appellant on pg. 13, ln. 3 of his remarks of 2/3/20 where, “the claims do not recite that the square connecting part produces elliptical patterns.  Rather the claims explicitly define the elliptical patterns”.  As such, the shape of any reference region one wishes to draw upon a club is not a structural feature one can rely upon to distinguish over the applied art.  Here  the prior art elements are capable of performing or being defined as specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).  Since appellant fails to show that Chang is not capable of having defined upon his face elliptical regions and that the average CT in each outer region increases, he also fails to meet his burden to show how the grounds for rejection contains any error.  
 	As to claim 20 appellant again argues Chang fails to show a connecting part on an upper side. Here again he fails to show how the findings of obviousness in rearranging such part is in error as set forth above. Merely carrying forth the invention of Chang with various embodiments based on his disclosure is not inventive. Under KSR Int'l Co. v. TeleflexInc., 550 U.S. 398, 82 USPQ2d 1385 (2007), known work in one field may prompt variations based on design incentives where such are predictable to one of ordinary skill in the art.  Here Chang discloses a structure of a connecting part that leaves the peripheral edges of the face unsupported as a method of outwardly increasing the CT on the face.  One clearly looking to increase the CT starting from another location other than the center would surely consider the solution to the problem as being moving the connecting part. Such designs applied to higher and lower lofted clubs that tend to respectively strike the ball higher and lower on the club head could have clearly implemented the claimed variations of the prior art for other types of clubs that would have been predictable to one skilled in the art.  
Likewise with respect to claim 21, rearranging the connecting part in a lower region is not considered a patentable advance.  Clearly the location of the connecting part is not a critical feature.  One skilled in the art evaluating Chang would recognize that improving him in the same way would have predictable results.  That is on looking to modify a club head to have other intended points of impact other than the center would certainly consider positioning the connecting portion at those points. Hence it follows one looking to improve clubs where a golfer swings more down on the ball striking a ball higher on the face or swings more up on the ball striking the ball lower on the face would surely consider relocating the connecting part to those areas of intended impact.  The technique being applied by appellant for improving the CT for mis-hit balls is a known technique as disclosed by Chang and moving the connecting part higher or lower would have yielded an improvement that was predictable for balls intended to be hit higher or lower on the face. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Hence the findings of obviousness with respect to these claims have not been shown to be in error. 
With respect to claims 22, 23 and 24, these embodiment is subject to the legal precedents that a duplication of elements is not a patentable advance. In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Here, one skilled in the art could easily model the results of the CT across the face to determine the expected results as were done by appellant in Table 1 of his comparative example of pg. 52 of his specification.  Most broadly Chang teaches that the unsupported face portions and those areas nearest the support exhibit different expected CT and that using such structure can be used normalize the CT across the face and distance carried by miss-hit balls. Since modifying Chang to have a plurality of connecting parts would not produce any new of unexpected results, appellant has failed to show where the findings of such modification to Chang are in error.   
Similarly claim 32 recites the thickness of the face part.  Where Chang is silent with respect to this dimension, he does disclose that his face part can be hollow or solid and that some chosen thickness to his face is inherently present. One skilled in the art knows that the face thickness is a dominant variable in the CT characteristics of the face with a thinner face making it more flexible, lighter, but weaker and a thicker face making it less flexible, heavier and stronger.  Generally, differences in parameters such as will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Clearly face thickness is a result effective variable affecting the CT.  One looking to achieve the optimum working ranges in the design of his club would surely select a thickness within the claimed.  Appellant has not in the prior prosecution or here now in his Brief shown how such a range by achieving any unexpected results.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  Setting forth optimum workable ranges of face thickness for a desired CT in a club face for a particularly designed club for a particular golfer is not inventive. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent".  Hence, appellant’s arguments fail to show that the findings of obviousness in the grounds for rejection is in error and the rejection should be sustained.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711    
                                                                                                                                                                                                    /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.